DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention is inoperative and lacks credible utility because the apparatus relies on generating a dark energy magnetic acceleration force. Dark energy is a hypothetical form of energy, therefore, the apparatus violates scientific principles/laws of nature and is wholly inconsistent with contemporary knowledge in the art.
The standard for determining whether the specification meets the enablement requirement requires that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
The breadth of the claims:
The claims are directed to an apparatus that uses a high speed rotor and magnets to generate a dark energy magnetic acceleration force. Such energy is still unknown in the scientific community.
The nature of the invention:
The subject matter of the claims along with the specifications attempts to define an apparatus that is inoperative and lacks credible utility. This assessment is made on account of the following passages of text from the present application: 
•    “However, as explained by papers authored by the inventor of the present invention (which are incorporated by reference herein for all purposes as if fully stated here), previously-ignored gravitational forces explain that both Dark Energy and Dark Matter are actually effects of gravity of existing "ordinary" matter, and more specifically, are effects of gravity of bodies of ordinary matter that are rotating around a central point” (page 3, lines 8-14). 
•    “As explained in more detail below and in the papers authored by the inventor of the present invention (which are incorporated by reference herein for all purposes as if fully stated here), the above-mentioned lag time in the speed at which gravity travels results in force vectors that were ignored by Newton's and Kepler's laws, and which explain the effects that have heretofore been hypothesized as being due to "Dark Matter" and " Dark Energy;" these gravitational force vectors not only explain the "Dark Matter" and " Dark Energy" 
In these passages, dark energy and dark matter have been defined. However, there is still no scientific proof to back these claims.
The level of one of ordinary skill:
Dark Energy is a hypothetical form of energy that exerts a negative, repulsive pressure, behaving like the opposite of gravity. It has been hypothesized to account for the observational properties of distant type Ia supernovae, which show the universe going through an accelerated period of expansion. Like Dark Matter, Dark Energy is not directly observed, but rather inferred from observations of gravitational interactions between astronomical objects. Dark Energy makes up 72% of the total mass-energy density of the universe. The other dominant contributor is Dark Matter, and a small amount is due to atoms or baryonic matter.
The level of predictability in the art and the amount of direction provided by the inventor:
From a general point of view, two proposed forms of dark energy are the cosmological constant, representing a constant energy density filling space homogeneously, and scalar fields such as quintessence or moduli, dynamic quantities having energy densities that can vary in time and space. Contributions from scalar fields that are constant in space are usually also included in the cosmological constant. The cosmological constant can be formulated to be equivalent to the zero-point radiation of space i.e. the vacuum energy. Scalar fields that change in space can be difficult to distinguish from a cosmological constant because the change may be extremely slow.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The properties of dark energy are still unknown and hypothetical. Therefore, there is no amount of experimentation that can be applied until dark energy is defined and accepted as scientific law. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 1-6 and 8-13 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832